United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS                   March 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 03-41244
                              Summary Calendar



                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

                        NOELIA CAMPOS MADRIGAL,

                                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-03-CR-109-1
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Noelia Campos Madrigal appeals the sentence imposed following

her   guilty-plea   conviction    of   possessing   with   the     intent      to

distribute more than 500 grams of cocaine.

      Madrigal complains that the district court did not apply

the safety-valve provisions in U.S.S.G. §§ 5C1.2 and 2D1.1(b)(6)

and 18 U.S.C.§ 3553(f) in order to sentence her without regard for

the   statutory     minimum     sentence    set   forth    in     21      U.S.C.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
§ 841(b)(1)(A).                   She challenges the district court’s finding

that she did not meet the criteria of 18 U.S.C.§ 3553(f)(5) because

she        failed             truthfully   to   provide    the   government   with

all information and evidence she had concerning her offense.

Madrigal has not shown that the district court’s finding was

clearly erroneous.                  See United States v. Miller, 179 F.3d 961,

964-65 (5th Cir. 1999).

          Madrigal also challenges the constitutionality of 21 U.S.C.

§ 841 in light of Apprendi v. New Jersey, 530 U.S. 466 (2000),

because the statute treats drug type and quantity as sentencing

factors.             Madrigal raises the issue solely to preserve it for

possible Supreme Court review.                      As Madrigal acknowledges, the

argument is foreclosed by this court’s decision in United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

          The judgment of the district court is AFFIRMED.




G:\opin-sc\03-41244.opn.wpd                     2